UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1332



CLEVEN LEWIS ROBERSON,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, U.S. Government, PMG-CEO,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
822-MJG)


Submitted:   June 19, 2002                  Decided:   July 24, 2002


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleven Lewis Roberson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleven Lewis Roberson appeals the district court’s order

dismissing his action under the Freedom of Information Act and

Privacy Act for failure to exhaust administrative remedies.      We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Roberson v. Potter, No. CA-02-822-MJG (D. Md.

Mar. 21, 2002). We deny Roberson’s motion for default judgment and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2